November 30, 2009 Securities and Exchange Commission Division of Corporate Finance 100 F St., N.E. Washington, D.C. 20549 Re: Stillwater Mining Corp. (the “Company”) Registration Statement on Form S-3 File No. 333-163163 (the “Registration Statement”) Ladies and Gentlemen: On November 30, 2009, the Company requested acceleration of the effective date and time of the Registration Statement to 4:30 p.m. on December 1, 2009. The Company hereby withdraws such request until further notice. Very truly yours, STILLWATER MINING CORP. By: /s/ Gregory A. Wing Name: Gregory A. Wing Title: Vice President & CFO
